RESPONSE TO APPLICANT’S AMENDMENT

1.  Applicant's amendment, filed 11/10/2022, is acknowledged.
 
2.  Claims 20, 23-26, 29-32, 34, 36 are pending.

3.  Claims 23-26, 29-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

4. Claims 20, 34 and 36 are under examination as they read on a single-chain protein for expressing a type I-like collagen and the species of (GPP)n, n=10, and specific CL domain of SEQ ID NO: 2.

5.  In view of the amendment filed on 11/10/2022, only the following rejection is remained.	

6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  Claims 20, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizumi et al (PROTEIN SCIENCE 2009 VOL 18:1241-1251) or Peng et al (Biomaterials. 2010 April ; 31(10): 2755–2761), each in view of Van den Bergh et al (Van Den Bergh, Biochem Biophys Res. Commun. 350(4):1032-1037, 2006), Boudko et al (JBC, 283(49):34345-34351, 2008) and/or Chopra et al (Proc. Natl. Acd. Sci, USA, 79:7180-7184, 1982) and Stoichevska et al (J Biomed Mater Res Part A: 104A: 2369–2376, 2016) and/or Parmar et al (Adv Healthc Mater. 2016 July ; 5(13): 1656–1666, of record) for the same reasons set forth in the previous Office Action mailed 08/22/2022.

8.  Claims 20-22 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizumi et al (PROTEIN SCIENCE 2009 VOL 18:1241-1251) or Peng et al (Biomaterials. 2010 April ; 31(10): 2755–2761), each in view of Van den Bergh et al (Biochem Biophys Res. Commun. 350(4):1032-1037, 2006), Boudko et al (JBC, 283(49):34345-34351, 2008)and/or Chopra et al (Proc. Natl. Acd. Sci, USA, 79:7180-7184, 1982) and Stoichevska et al (J Biomed Mater Res Part A: 104A: 2369–2376, 2016) and/or Parmar et al (Adv Healthc Mater. 2016 July ; 5(13): 1656–1666, of record), and further in view of US 20180236141 and/or WO201503195  for the same reasons set forth in the previous Office Action mailed 08/22/2022.



Applicant’s arguments, filed 11/10/2022, have been fully considered, but have not been found convincing.

 Applicant disagrees with the Office’s interpretation and application of the disclosure of Yoshizumi et al. and Peng et al. as modified by any one of Van de Bergh et al., Boudko et al., and Chopra et al., along with newly cited Parmar et al. and Stoichevska et al. It is noted that even when combined, the combined disclosures fail to fairly teach or suggest all of the elements of independent claim 20. To this end, Applicant is aware that “[t]o establish prima facie obviousness of a claimed invention, all the claim limitations must be taught or suggested by the prior art.” (See, M.P.E.P. § 2143.03). Further, while patents or references are relevant as prior art for all they contain, they cannot be relied upon to teach embodiments that are not reasonably suggested to one having ordinary skill in the art. (See, Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, Fed. Cir. 1989).

In particular, Applicant submits that Applicant’s claimed protein requires that Parmar et al utilize a very different amino acid sequence, i.e., “CPPC” which is not in any way identical or similar to (GPP)n recited in the presently amended claim 20. The Office has not accounted for the switch from a CPPC pattern to a GPP pattern. This amounts to a difference in chemical structure, i.e., cysteine vs. glycine. Cysteine is not similar to glycine since glycine is uncharged and contains no functional moiety or side chain whereas cysteine comprises a reactive sulfhydryl group. It is unclear in this unpredictable field how a substitution of this magnitude would impact the tertiary structure of the protein complex carefully designed by the present inventors. Additionally, it is noted that obviously the Parmar et al. repeat construct includes four amino acids in the repeated sequence, not three, further distinguishing these two repeated structures from each other. The Office has provided no motivation or guidance to account for these drastic changes in repeated structures. It is also not clear from Parmar et al. whether the indicated “CPPC” domains in the Figure are repeated at all.

Further, it is noted that a key aspect of the construct of Parmar et al. is the presence of either a hyaluronic acid (HA) domain or CS-binding sequence. These sequences were engineered into the Parmar et al. construct to serve specific functional purposes in their application. These additional sequences are not in the presently claimed construct. Again, it would be quite difficult for one of ordinary skill in the art to determine or guess whether substitution of CPPC with GPP and removal of these binding sequences from Parmar et al. would yield any product that would properly fold and form the tertiary structures achieved by the present inventors.

This is not found persuasive because while it is true that there is a lack of “structural similarity” of the CPPC of Parmar et al and the claimed glycine/proline/glycine of the Van de Bergh, Boudko and Chopra, however, they are both have the same function of enhance the stability of the scl2, and therefore functionally interchangeable in scl2 stability. Using with the (GPP)10 would enhance the stability of scl2, as does CPPC.  Parmar et al teach that the “CPPC” domains represent the amino acid sequences inserted at the N and C termini to enhance stability of each construct. The CPPC has the same function of (GPP)10 in stabilizing the triple helix.  

Substituting a known element for an element of a prior art invention may be prima facie obvious if "one of ordinary skill in the art would have been technologically capable of making the substitution, and the result obtained would have been predictable." 75 Fed. Reg. 53,649. 

Applicant submits that the secondary reference of Stoichevska et al. suffers from the same fatal flaws as Parmar et al. That is, the constructs created in Stoichevska et al. are entirely different in primary structure from the claimed construct. The Office provides no reasoning or explanation for why or how one of ordinary skill in the art would be motivated to alter the chemical structure of their construct specifically from a Gly-Tyr-Cys sequence to a Gly-Pro-Pro sequence. Clearly, Tyr and Cys possess extremely different chemical structures than Proline. One of ordinary skill in the art most definitely could not predict that such a drastic substitution of residues could yield a properly folding triple helix as achieved by the presently claimed invention.

Applicant submits that the Figure 1 cited by the Office in Stoichevska et al. actually does not disclose anywhere a repeated (GPP)n moiety, or something equivalent thereto, on both the amino- and carboxy-terminus of the CL domain. Instead, Stoichevska et al. only describe a single amino acid, “Cys” or “Tyr” at one or both ends of the CL domain. It is certainly unclear how the insertion of this single amino acid would motivate one of ordinary skill in the art to substitute this single residue with a 10-times repeated triplet of GPP, which does not contain either Cys or Tyr.

This is not found persuasive because Stoichevska et al achieved extra physical stability for the scl2 constructs such as V-cys-CL-cys and V-tyr-CL-Tyrconstract (see Fig. 1 and 2) by introducing Gly-Xaa-Yaa collagen triplets containing either Tyr or Cys residues to the N- and C-terminal of the CL triple-helical domain.  Substitution of (GPP)10 for the Cys/Try at the N- and C-terminal of the CL triple-helical domain would generate an extra physical stability for the Scl2.

A person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the primary reference. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007). Further, the prior art element performs the identical function (stabilizing scl2) specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element claimed. The use of (GPP)10 would result in the stabilizing scl2.  . "[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007).

Applicant submits that in chemical inventions as in this instance, while the teaching, suggestion, motivation test is a valid test for obviousness, it cannot be too rigidly applied. (See, KSR International Co. v Teleflex Inc., 82 USPQ2d 1385, 1395; 127 S.Ct. 1727, 1739 (2007)). While the courts have adopted a more flexible teaching/ suggestion/ motivation (TSM) test in connection with the obviousness standard based on the KSR v. Teleflex case which involved a mechanical device in a relatively predictable technological area, it remains true that, despite this altered standard, the courts recognize inventors face additional barriers in relatively unpredictable technological areas as noted in Takeda Chemical Industries, Ltd. v. Alphapharm Pty., Ltd., 83 USPQ2d 1169 (Fed. Cir. 2007), which notes that the TSM test can provide helpful insight if it is not applied as rigid and mandatory formula, and since, in cases involving new chemical compounds, it remains necessary to identify some reason that would have led chemist to modify known compound, in particular manner, in order to establish prima facie obviousness of new compound).

Applicant submits that such is the case here, where what is defined by the present claims is a new chemical compound. As such, the Office is required to show some logical reason for the drastic chemical changes between the claimed composition and those described by the cited references. Generalities and suppositions in such instances are not sufficient to support a prima facie case of obviousness.

 However, it remains the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the self-trimerizing (Gly-Pro-Pro)10 of the Van de Bergh et al, Boudko et al and Chopra et al references in the engineered biomaterial as a scaffold domain on both the N-and C-terminus of CL as taught by Parmar et al and Stoichevska et al to drive the stabilization and trimerization of the triple-helixes CL-domain taught by the Yoshizumi et al and  Peng et al and Parmar et al references. The claimed outcome properties in claims 34 and 36 are considered inherent properties.  The recited EM imaging outcome would naturally and necessarily flow from GPP10 flanking CL. Accordingly, the combined reference teachings arrive to the same product.  


9.  No claim is allowed.
 
 
10.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 21, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644